DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination (RCE) filed 12/14/2020 and a subsequent interview on 2/24/2021. As per the interview, claims 1, 11, and 20 are being amended by Examiner’s Amendment, claim 10 is being cancelled, and no claims are being added. Thus, claims 1-2, 4, 6-9, 11-12, 14, and 20 are pending in the application and in condition for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 Information Disclosure Statement
The information disclosure statement filed 2/10/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, the CN 204995743 reference is not accompanied by an English translation, abstract, 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Kevin Jablonski on 2/24/2021.
In the claims:
Claim 1 lines 8-9 has been amended from “the coupling mechanism being configured to releasably secure the first core layer edge and the second core layer edge” to read --the coupling mechanism having a releasable angled locking pin actuated by a pushbutton, the coupling mechanism configured to releasably secure the first core layer edge and the second core layer edge--.
Claim 10 has been cancelled. 
Claim 11 lines 10-11 has been amended from “having a releasable locking pin” to read --having a releasable angled locking pin--.
Claim 20 line 10 has been amended from “having a releasable locking pin” to read --having a releasable angled locking pin--.
In the specification:
Amend [0038] line 17 to include an additional sentence, to go from “7 includes one or more locking pins 728. The locking pin 728 of the locking segment 702 can” to read --7 includes one or more locking pins 728. In this embodiment, the locking pin 728 comprises a non-linear shape, such as an angled shape or bent shape, wherein the portion of the locking pin 728 that may engage other segments is not necessarily in the same linear vector (e.g., the pin 728 is offset) as the locking mechanism 706. The locking pin 728 of the locking segment 702 can--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose, either alone or in combination, all of the claimed limitations of amended independent claims 1, 11, and 20. Specifically, the prior art of record does not disclose a coupling mechanism being an angled locking pin actuated by a pushbutton mechanism.
The closest prior art of record is Lawrie (US Pub. 2015/0190304) and Chen (US Pat. 9,855,185).
Lawrie discloses a massage roller with a core layer having an outer surface, and inner surface, and a core layer, being divided up into a plurality of segments which are rotatably coupled to one another, and a coupling mechanism on the edges of the segments to couple to an adjacent segment, and a tubular inner cavity formed by the core layer of segments. Lawrie does not disclose that the coupling mechanism is an angled locking pin with a pushbutton actuation mechanism, nor that the tubular inner cavity is free from any structure within the cavity. 
Chen disclose a massage roller with an outer surface and an inner surface and a core layer, being divided up into a plurality of segments that are coupled to one another, and a coupling mechanism for coupling the segments to adjacent segments that includes a locking pin mechanism, as well as a tubular inner cavity within the plurality of segments that is free from any structure within the cavity. Chen does not disclose that the segments are rotatably coupled 
Thus, the claims are deemed allowable over the prior art of record, as the prior art of record either alone or in combination does not disclose all of the claimed structural and functional limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al. (US Pat. 3,713,455), Hsu (US Pat. 9,186,003), Johnston et al. (US Pat. 9,301,900), and Chen (US Pub. 2017/0189261) are citing to show similar cylindrical roller devices that include mechanisms for coupling adjacent segments to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785         

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785